RESOLUCIÓN
Examinadas la Moción, presentada por el Ledo. Alberto Juan Morales Steinmann para su readmisión, la Moción en Contestación a Resolución y la Moción en Contestación a Solicitud de Readmisión, del Colegio de Abogados de Puerto Rico, y la Moción en Cumplimiento de Orden, de la Oficina del Procurador General de Puerto Rico, se reinstala al licenciado Morales Steinmann al ejercicio de la profesión y se le ordena pagar $175 al Colegio de Abogados de Puerto Rico por concepto de cuota de colegiación que dejó pen-diente al darse de baja en 1995. Se le apercibe que el in-cumplimiento de esta orden podría dar lugar a sanciones disciplinarias.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo